Exhibit 10.7

MERCK SHARP & DOHME CORP.

2007 INCENTIVE STOCK PLAN

(Effective as Amended and Restated on Closing Date of the Transactions)

1. Purpose

The 2007 Incentive Stock Plan (the “Plan”), effective May 1, 2006, was
established to encourage employees of Merck & Co., Inc., its subsidiaries, its
affiliates and its joint ventures to acquire common stock in Merck & Co, Inc.

As of the Closing Date (“Closing Date”) of the Agreement and Plan of Merger
dated as of March 8, 2009, as amended, by and among Merck & Co., Inc. Schering
Plough Corporation, SP Merger Subsidiary One, Inc., and SP Merger Subsidiary
Two, Inc. (the “Transactions”), the Plan is amended and restated (1) to reflect
the new corporate structure resulting from the Transactions, including
clarification that the sponsoring entity of the Plan shall be Merck & Co, Inc.,
(formerly known as Schering-Plough Corporation) (“Parent”) and Merck Sharp &
Dohme Corp. (formerly known as Merck & Co., Inc.) (“MSD” or the “Company”), a
subsidiary of Parent; (2) to provide that all awards that have been granted
pursuant to the Plan to acquire common stock of MSD shall be automatically
converted into awards to acquire common stock of the Parent (“Parent Common
Stock”); and (3) to further provide that any award to acquire stock granted on
or after the Transactions, will be granted with respect to Parent Common Stock.

It is believed that the Plan will continue to serve the interests of the
Company, its Parent and its Parent’s stockholders because it allows employees to
have a greater personal financial interest in the Company and its Parent through
ownership of, or the right to acquire Parent Common Stock, which in turn will
stimulate employees’ efforts on the Company’s and Parent’s behalf, and maintain
and strengthen their desire to remain with the Company or Parent. It is believed
that the Plan also will assist in the recruitment of MSD employees.

2. Administration

The Plan shall be administered by the Compensation and Benefits Committee of the
Board of Directors of the Parent (the “Committee”). A Director of the Parent may
serve on the Committee only if he or she (i) is a “Non-Employee Director” of the
Parent for purposes of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and (ii) satisfies the requirements of an “outside
director” of the Parent for purposes of Section 162(m) of the Internal Revenue
Code (the “Code”). The Committee shall be responsible for the administration of
the Plan including, without limitation, determining which Eligible Employees
receive Incentives, the types of Incentives they receive under the Plan, the
number of shares covered by Incentives granted under the Plan, and the other
terms and conditions of such Incentives. Determinations by the Committee under
the Plan including, without limitation, determinations of the Eligible
Employees, the form, amount and timing of Incentives, the terms and provisions
of Incentives and the writings evidencing Incentives, need not be uniform and
may be made selectively among Eligible Employees who receive, or are eligible to
receive, Incentives hereunder, whether or not such Eligible Employees are
similarly situated.

 

1



--------------------------------------------------------------------------------

The Committee shall have the responsibility of construing and interpreting the
Plan, including the right to construe disputed or doubtful Plan provisions, and
of establishing, amending and construing such rules and regulations as it may
deem necessary or desirable for the proper administration of the Plan. Any
decision or action taken or to be taken by the Committee, arising out of or in
connection with the construction, administration, interpretation and effect of
the Plan and of its rules and regulations, shall, to the maximum extent
permitted by applicable law, be within its absolute discretion (except as
otherwise specifically provided herein) and shall be final, binding and
conclusive upon the Company, all Eligible Employees and any person claiming
under or through any Eligible Employee.

The Committee, as permitted by applicable state law, may delegate any or all of
its power and authority hereunder to the Chief Executive Officer of the Parent
or such other senior member of management of the Parent or Company as the
Committee deems appropriate; provided, however, that the Committee may not
delegate its authority with regard to any matter or action affecting an
“officer” as such term is defined in Rule 16(a)-1(f) of the Exchange Act (a
“Section 16 Officer”) and that no such delegation shall be made in the case of
Incentives intended to be qualified under Section 162(m) of the Code.

For the purpose of this section and all subsequent sections, the Plan shall be
deemed to include this Plan and any comparable sub-plans established by
subsidiaries which, in the aggregate, shall constitute one Plan governed by the
terms set forth herein.

3. Eligibility

(a) Employees. Regular full-time and part-time employees employed by the
Company, or, except as noted below, its Parent, or its subsidiaries, its
affiliates and its joint ventures, including officers, whether or not directors
of the Company or Parent, and employees of a joint venture partner or affiliate
of the Company who provide services to the joint venture with such partner or
affiliate (each such person, an “Employee”), shall be eligible to participate in
the Plan if designated by the Committee (“Eligible Employees”).

(b) Non-employees and other Excluded Persons. The term “Employee” shall not
include any of the following (collectively, “Excluded Persons”): a director who
is not an employee or an officer of the Company or Parent; a person who is an
independent contractor, or agrees or has agreed that he/she is an independent
contractor of the Company; a person who has any agreement or understanding with
the Company or Parent, or any of its affiliates or joint venture partners that
he/she is not an employee or an Eligible Employee, even if he/she previously had
been an employee or Eligible Employee; a person who is employed by a temporary
or other employment agency, regardless of the amount of control, supervision or
training provided by the Company or its affiliates; a “leased employee” as
defined under Section 414 (n) of the Code; or a person who was an employee,
director, or independent contractor of Schering-Plough Corporation, its
subsidiaries, or joint venture partners on the Closing Date. An Excluded Person
is not an Eligible Employee and cannot receive Incentives even if a court,
agency or other authority rules that he/she is a common-law employee of the
Company or its affiliates.

 

2



--------------------------------------------------------------------------------

(c) No Right To Continued Employment. Nothing in the Plan shall interfere with
or limit in any way the right of the Company, its Parent, its subsidiaries, its
affiliates or its joint ventures to terminate the employment of any person at
any time, nor confer upon any person the right to continue in the employ of the
Company, its Parent, its subsidiaries, its affiliates or its joint ventures. No
Eligible Employee shall have a right to receive an Incentive or any other
benefit under this Plan or having been granted an Incentive or other benefit, to
receive any additional Incentive or other benefit. Neither the award of an
Incentive nor any benefits arising under such Incentives shall constitute an
employment contract with the Company, its Parent, its subsidiaries, its
affiliates or its joint ventures, and accordingly, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Parent without giving rise to liability on the part of the Company, its
Parent, its subsidiaries, its affiliates or its joint ventures for severance.
Except as may be otherwise specifically stated in any other employee benefit
plan, policy or program, neither any Incentive under this Plan nor any amount
realized from any such Incentive shall be treated as compensation for any
purposes of calculating an employee’s benefit under any such plan, policy or
program.

4. Term of the Plan

This Plan became effective on May 1, 2006, based on the approval of the Plan by
a majority of the votes cast at the Annual Meeting of stockholders of the
Company on April 25, 2006, and was amended and restated based on approval of the
Board of Directors of the Parent, effective on the Closing Date. No Incentive
shall be granted under the Plan after the annual meeting of Shareholders of the
Parent in or around May 2010, if the Shareholders of the Parent approve a stock
incentive plan of the Parent at such annual meeting, (or such earlier date that
the Plan may be terminated by the Board), but the term and exercise of
Incentives granted theretofore may extend beyond that date.

5. Incentives

Incentives under the Plan may be granted in any one or a combination of
(a) Incentive Stock Options (“ISOs”), (b) Nonqualified Options (together with
ISOs, “Stock Options”), (c) Stock Appreciation Rights, (d) Restricted Stock
Grants, (e) Performance Awards, (f) Share Awards and (g) Phantom Stock Awards
(collectively, “Incentives”). All Incentives shall be subject to the terms and
conditions set forth herein and to such other terms and conditions as may be
established by the Committee. In general, Incentives may not vest, and Stock
Options and Stock Appreciation Rights may not be exercisable, earlier than one
year from their grant date except in case of an intervening event, such as for
example, a change in control of the Company (for Incentives granted prior to the
Transactions), a change in control of the Parent, or the grantee’s death,
retirement, termination of employment caused by the Company, Parent, or other
event as established by the Committee, or as required by applicable law.
Notwithstanding anything to the contrary, any Incentives granted to an
individual who is not an Eligible Employee or otherwise in error shall be void
ab initio.

 

3



--------------------------------------------------------------------------------

6. Shares Available for Incentives

(a) Shares Available. Subject to the provisions of Section 6(c), the maximum
number of shares of Parent Common Stock of the Parent that may be issued under
the Plan is 155 million.

(i) A Stock Option or Stock Appreciation Right shall be counted as one share for
purposes of the limit set forth in Section 6(a) at the time of grant. A
combination of Tandem SAR and Stock Option, where the exercise of the Tandem SAR
or Stock Option results in the cancellation of the other, shall be counted as
one share for purposes of the limit set forth in Section 6(a) at the time of
grant.

(ii) A Restricted Stock Grant, Performance Share, Share Award or Phantom Stock
Award shall be counted as four shares for purposes of the limit set forth in
Section 6(a) at the time of grant.

(iii) Any shares under this Plan or under the 1991, 1996, 2001 or 2004 Incentive
Stock Plans that are not purchased or awarded under an Incentive because such
Incentive has lapsed, expired, terminated or been canceled may be used for the
further grant of Incentives under the Plan.

(iv) Notwithstanding anything to the contrary: (a) shares tendered in payment of
the exercise price of a Stock Option shall not be added to the maximum share
limitations described above; (b) shares withheld by the Company to satisfy the
tax withholding obligation shall not be added to the maximum share limitations
described above; and (c) all shares covered by a Stock Appreciation Right, to
the extent that it is exercised and whether or not shares of Parent Common Stock
are actually issued upon exercise of the right, shall be considered issued or
transferred pursuant to the Plan.

(v) Incentives and similar awards issued by an entity that is merged into or
with the Company or Parent, acquired by the Company or Parent or otherwise
involved in a similar corporate transaction with the Company or Parent are not
considered issued under this Plan. Shares under this Plan may be delivered by
the Parent from its authorized but unissued shares of Parent Common Stock or
from issued and reacquired Parent Common Stock held as treasury stock, or both.
In no event shall fractional shares of Parent Common Stock be issued under the
Plan.

(b) Limit on an Individual’s Incentives. In any calendar year, no Eligible
Employee may receive (i) with respect to Incentives denominated with respect to
shares of Parent Common Stock, Incentives covering more than 3 million shares of
Parent Common Stock (such number of shares shall be counted as provided in
Section 6(a) and shall be adjusted in accordance with Section 6(c)), or
(ii) with respect to Incentives denominated in cash, Incentives with a fair
market value exceeding that of 3 million shares of Parent Common Stock
determined as of the date such Incentive is granted.

(c) Adjustment of Shares. In the event of a reorganization, recapitalization,
stock split, stock dividend, extraordinary cash dividend, combination of shares,
merger, consolidation, rights offering, spin off, split off, split up or other
event identified by the Committee, the Committee shall make such adjustments in
(i) the number and kind of shares authorized for issuance under the Plan,
(ii) the number and kind of shares subject to outstanding Incentives, (iii) the
option price of Stock Options and (iv) the grant value of Stock Appreciation
Rights, in a manner it may deem appropriate. Any such determination shall be
final, binding and conclusive on all parties.

 

4



--------------------------------------------------------------------------------

7. Stock Options

The Committee may grant options qualifying as ISOs as defined in Section 422 of
the Code, and options other than ISOs (“Nonqualified Options”). Such Stock
Options shall be subject to the following terms and conditions and such other
terms and conditions as the Committee may prescribe:

(a) Stock Option Price. The option price per share with respect to each Stock
Option shall be determined by the Committee, but shall not be less than 100
percent of the fair market value of the Parent Common Stock on the date the
Stock Option is granted, as determined by the Committee.

(b) Period of Stock Option. The period of each Stock Option shall be fixed by
the Committee, provided that the period for all Stock Options shall not exceed
ten years from the grant, provided further, however, that, in the event of the
death of an Optionee prior to the expiration of a Nonqualified Option, such
Nonqualified Option may, if the Committee so determines, be exercisable for up
to eleven years from the date of the grant. The Committee may, subsequent to the
granting of any Stock Option, extend the term thereof, but in no event shall the
extended term exceed ten years from the original grant date.

(c) Exercise of Stock Option and Payment Therefore. No shares shall be issued
until full payment of the option price has been made. The option price may be
paid in cash or, if the Committee determines, in shares of Parent Common Stock,
a combination of cash and shares of Parent Common Stock, or through a cashless
exercise procedure that allows grantees to sell immediately some or all of the
shares underlying the exercised portion of the Option in order to generate
sufficient cash to pay the option price. If the Committee approves the use of
shares of Parent Common Stock as a payment method, the Committee shall establish
such conditions as it deems appropriate for the use of Parent Common Stock to
exercise a Stock Option. Stock Options awarded under the Plan shall be exercised
through such procedure or program as the Committee may establish or define from
time to time, which may include a designated broker that must be used in
exercising such Stock Options. The Committee may establish rules and procedures
to permit an option holder to defer recognition of gain upon the exercise of a
Stock Option.

(d) First Exercisable Date. The Committee shall determine how and when shares
covered by a Stock Option may be purchased. The Committee may establish waiting
periods, the dates on which Stock Options become exercisable or “vested” and,
subject to paragraph (b) of this section, exercise periods. The Committee may
accelerate the exercisability of any Stock Option or portion thereof.

(e) Termination of Employment. Unless determined otherwise by the Committee,
upon the termination of a Stock Option grantee’s employment (for any reason
other than gross misconduct), Stock Option privileges shall be limited to the
shares that were immediately

 

5



--------------------------------------------------------------------------------

exercisable at the date of such termination. The Committee, however, in its
discretion, may provide that any Stock Options outstanding but not yet
exercisable upon the termination of a Stock Option grantee’s employment may
become exercisable in accordance with a schedule determined by the Committee.
Such Stock Option privileges shall expire unless exercised within such period of
time after the date of termination of employment as may be established by the
Committee, but in no event later than the expiration date of the Stock Option.

(f) Termination Due to Misconduct. If a Stock Option grantee’s employment is
terminated for gross misconduct, as determined by the Company, all rights under
the Stock Option shall expire upon the date of such termination.

(g) Limits on ISOs. Except as may otherwise be permitted by the Code, an
Eligible Employee may not receive a grant of ISOs for stock that would have an
aggregate fair market value in excess of $100,000 (or such other amount as the
Internal Revenue Service may decide from time to time), determined as of the
time that the ISO is granted, that would be exercisable for the first time by
such person during any calendar year. If any grant is made in excess of the
limits provided in the Code, such grant shall automatically become a
Nonqualified Option.

(h) No dividend equivalents. Anything in the Plan to the contrary
notwithstanding, no dividends or dividend equivalents may be paid on Stock
Options.

8. Stock Appreciation Rights

The Committee may, in its discretion, grant a right to receive the appreciation
in the fair market value of shares of Parent Common Stock (“Stock Appreciation
Right”) either singly or in combination with an underlying Stock Option granted
hereunder. Such Stock Appreciation Right shall be subject to the following terms
and conditions and such other terms and conditions as the Committee may
prescribe:

(a) Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Stock Option (a “Tandem SAR”), it may be granted at the
time of the Stock Option grant or at any time thereafter but prior to the
expiration of the Stock Option grant. At the time the Tandem SAR is granted the
Committee may limit the exercise period for such Stock Appreciation Right,
before and after which period no Stock Appreciation Right shall attach to the
underlying Stock Option. In no event shall the exercise period for a Tandem SAR
exceed the exercise period for such Stock Option. If a Stock Appreciation Right
is granted without an underlying Stock Option (a “Stand Alone SAR”), the period
for exercise of the Stock Appreciation Right shall be set by the Committee.

(b) Value of Stock Appreciation Right. The grantee of a Tandem SAR will be
entitled to surrender the Stock Option which is then exercisable and receive in
exchange therefor an amount equal to the excess of the fair market value of the
Parent Common Stock on the date the election to surrender is received by the
Company in accordance with exercise procedures established by the Company over
the Stock Option price (the “Spread”) multiplied by the number of shares covered
by the Stock Option which is surrendered. The grantee of a Stand Alone SAR will
receive upon exercise of the Stock Appreciation Right an amount equal to the
excess of the fair

 

6



--------------------------------------------------------------------------------

market value of the Parent Common Stock on the date the election to surrender
such Stand Alone SAR is received by the Company in accordance with exercise
procedures established by the Company over the fair market value of the Parent
Common Stock on the date of grant multiplied by the number of shares covered by
the grant of the Stand Alone SAR. Notwithstanding the foregoing, in its sole
discretion the Committee at the time it grants a Stock Appreciation Right may
provide that the Spread covered by such Stock Appreciation Right may not exceed
a specified amount.

(c) Payment of Stock Appreciation Right. Payment of a Stock Appreciation Right
shall be in the form of shares of Parent Common Stock, cash or any combination
of shares and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.

(d) No dividend equivalents. Anything in the Plan to the contrary
notwithstanding, no dividends or dividend equivalents may be paid on Stock
Appreciation Rights.

9. Performance Awards

The Committee may grant awards denominated in shares of Parent Common Stock
(“Performance Shares”), or denominated in dollars (“Performance Units”) if the
performance of the Company or its Parent or any subsidiary, division, affiliate
or joint venture of the Company selected by the Committee during the Award
Period meets certain goals established by the Committee (“Performance Awards”).
Performance Awards shall be subject to the following terms and conditions and
such other terms and conditions as the Committee may prescribe:

(a) Award Period and Performance Goals. The Committee shall determine and
include in a Performance Share Award grant the period of time for which a
Performance Share Award is made (“Award Period”). The Committee also shall
establish performance objectives (“Performance Goals”) to be met by the Company,
its Parent, subsidiary, division, affiliate or joint venture of the Company or
its Parent during the Award Period as a condition to payment of the Performance
Award. The Performance Goals may include share price, pre-tax profits, earnings
per share, return on stockholders’ equity, return on assets, sales, net income,
total shareholder return or any combination of the foregoing or, solely for an
Award not intended to constitute “performance-based compensation” under
Section 162(m) of the Code, any other financial or other measurement established
by the Committee. The Performance Goals may include minimum and optimum
objectives or a single set of objectives.

(b) Payment of Performance Awards. The Committee shall establish the method of
calculating the amount of payment to be made under a Performance Award if the
Performance Goals are met, including the fixing of a maximum payment. After the
completion of an Award Period, the performance of the Company, its Parent,
subsidiary, division, affiliate or joint venture of the Company shall be
measured against the Performance Goals, and the Committee shall determine, in
accordance with the terms of such Performance Award, whether all, none or any
portion of a Performance Award shall be paid. The Committee, in its discretion,
may elect to make payment in shares of Parent Common Stock, cash or a
combination of shares and cash.

 

7



--------------------------------------------------------------------------------

Any cash payment shall be based on the fair market value of shares of Parent
Common Stock on, or as soon as practicable prior to, the date of payment. The
Committee may establish rules and procedures to permit a grantee to defer
recognition of income upon the attainment of a Performance Award.

(c) Revision of Performance Goals. As to any Award not intended to constitute
“performance-based compensation” under Section 162(m) of the Code, at any time
prior to the end of an Award Period, the Committee may revise the Performance
Goals and the computation of payment if unforeseen events occur which have a
substantial effect on the performance of the Company, its Parent, subsidiary,
division, affiliate or joint venture of the Company or its Parent and which, in
the judgment of the Committee, make the application of the Performance Goals
unfair unless a revision is made.

(d) Requirement of Employment. A grantee of a Performance Award must remain in
the employ of the Company, its Parent, subsidiary, affiliate or joint venture
until the completion of the Award Period in order to be entitled to payment
under the Performance Award; provided that the Committee may, in its discretion,
provide for a full or partial payment where such an exception is deemed
equitable.

(e) Dividends. The Committee may, in its discretion, at the time of the granting
of a Performance Award, provide that any dividends declared on the Parent Common
Stock during the Award Period, and which would have been paid with respect to
Performance Shares had they been owned by a grantee, be (i) paid to the grantee,
or (ii) accumulated for the benefit of the grantee and used to increase the
number of Performance Shares of the grantee or (iii) not paid or accumulated.

10. Restricted Stock Grants

The Committee may award actual shares of Parent Common Stock (“Restricted
Stock”) or phantom shares of Parent Common Stock (“Restricted Stock Units”) to
an Eligible Employee, which shares shall be subject to the following terms and
conditions and such other terms and conditions as the Committee may prescribe
(“Restricted Stock Grants”).

(a) Requirement of Employment. A grantee of a Restricted Stock Grant must remain
in the employment of the Company or Parent during a period designated by the
Committee (“Restricted Period”) in order to receive the shares, cash or
combination thereof under the Restricted Stock Grant. If the grantee leaves the
employment of the Company or Parent prior to the end of the Restricted Period,
the Restricted Stock Grant shall terminate and any shares of Parent Common Stock
shall be returned immediately to the Parent, provided that the Committee may, at
the time of the grant, provide for the employment restriction to lapse with
respect to a portion or portions of the Restricted Stock Grant at different
times during the Restricted Period. The Committee may, in its discretion, also
provide for such complete or partial exceptions to the employment restriction as
it deems equitable.

(b) Restrictions on Transfer and Legend on Stock Certificates. During the
Restricted Period, the grantee may not sell, assign, transfer, pledge or
otherwise dispose of the Restricted Stock Grant, including but not limited to
any shares of Parent Common Stock. Any certificate for shares of Parent Common
Stock issued hereunder shall contain a legend giving appropriate notice of the
restrictions in the grant.

 

8



--------------------------------------------------------------------------------

(c) Escrow Agreement. The Committee may require the grantee to enter into an
escrow agreement providing that any certificates representing the Restricted
Stock Grant will remain in the physical custody of an escrow holder until all
restrictions are removed or expire.

(d) Lapse of Restrictions. All restrictions imposed under the Restricted Stock
Grant shall lapse upon the expiration of the Restricted Period if the conditions
as to employment set forth above have been met. The grantee shall then be
entitled to have the legend removed from any certificates for Restricted Stock.
Restricted Stock Units may be paid in the form of shares of Parent Common Stock,
cash or any combination of shares and cash as determined by the Committee. The
Committee may establish rules and procedures to permit a grantee to defer
recognition of income upon the expiration of the Restricted Period.

(e) Dividends. The Committee may, in its discretion, at the time of the
Restricted Stock Grant, provide that any dividends declared on Parent Common
Stock during the Restricted Period or dividend equivalents be (i) paid to the
grantee, or (ii) accumulated for the benefit of the grantee and paid to the
grantee only after the expiration of the Restricted Period or (iii) not paid or
accumulated.

(f) Performance Goals. The Committee may designate whether any Restricted Stock
Grant is intended to be “performance-based compensation” as that term is used in
Section 162(m) of the Code. Any such Restricted Stock Grant designated to be
“performance-based compensation” shall be conditioned on the achievement of one
or more Performance Goals (as defined in Section 9(a)), to the extent required
by Section 162(m).

11. Other Share-Based Awards

The Committee may grant an award of actual shares of Parent Common Stock (a
“Share Award”) or phantom shares of Parent Common Stock (a “Phantom Stock
Award”) to any Eligible Employee on such terms and conditions as the Committee
may determine in its sole discretion. Share Awards may be made as additional
compensation for services rendered by the Eligible Employee or may be in lieu of
cash or other compensation to which the Eligible Employee is entitled from the
Company or its Parent.

12. Transferability

Each ISO granted under the Plan shall not be transferable other than by will or
the laws of descent and distribution; each other Incentive granted under the
Plan will not be transferable or assignable by the recipient, and may not be
made subject to execution, attachment or similar procedures, other than by will
or the laws of descent and distribution or as determined by the Committee in
accordance with the Exchange Act or any other applicable law or regulation.
Notwithstanding the foregoing, the Committee, in its discretion, may adopt rules
permitting the transfer, solely as gifts during the grantee’s lifetime, of Stock
Options (other than ISOs) to

 

9



--------------------------------------------------------------------------------

members of a grantee’s immediate family or to trusts, family partnerships or
similar entities for the benefit of such immediate family members. For this
purpose, immediate family member means the grantee’s spouse, parent, child,
stepchild, grandchild and the spouses of such family members. The terms of a
Stock Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the grantee.

13. Discontinuance or Amendment of the Plan

The Board of Directors of the Parent may discontinue the Plan at any time and
may from time to time amend or revise the terms of the Plan as permitted by
applicable statutes, except that it may not, without the consent of the grantees
affected, revoke or alter, in a manner unfavorable to the grantees of any
Incentives hereunder, any Incentives then outstanding, nor may the Board of
Directors of the Parent amend the Plan without stockholder approval where the
absence of such approval would cause the Plan to fail to comply with Rule 16b-3
under the Exchange Act, or any other requirement of applicable law or
regulation. Notwithstanding the foregoing, without consent of affected grantees,
Incentives may be amended, revised or revoked when necessary to avoid penalties
under Section 409A of the Internal Revenue Code of 1986, as amended. Unless
approved by the Parent’s stockholders or as otherwise specifically provided
under this Plan, no adjustments or reduction of the exercise price of any
outstanding Incentives shall be made in the event of a decline in stock price,
either by reducing the exercise price of outstanding Incentives or through
cancellation of outstanding Incentives in connection with regranting of
Incentives at a lower price to the same individual.

14. No Limitation on Compensation

Nothing in the Plan shall be construed to limit the right of the Parent or
Company to establish other plans or to pay compensation to its employees, in
cash or property, in a manner which is not expressly authorized under the Plan.

15. No Constraint on Corporate Action

Nothing in the Plan shall be construed (i) to limit, impair or otherwise affect
the Parent’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets, or (ii) except as provided in Section 13, to limit the right
or power of the Company, its Parent, or any subsidiary, affiliate or joint
venture to take any action which such entity deems to be necessary or
appropriate.

16. Withholding Taxes

The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Eligible Employee to pay to it such tax prior to and as a
condition of the making of such payment. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow an Eligible
Employee to pay the amount of taxes required by law to be withheld from an
Incentive by

 

10



--------------------------------------------------------------------------------

withholding from any payment of Parent Common Stock due as a result of such
Incentive, or by permitting the Eligible Employee to deliver to the Company,
shares of Parent Common Stock having a fair market value, as determined by the
Committee, equal to the amount of such required withholding taxes.

17. Compliance with Section 16

With respect to Eligible Employees who are Section 16 Officers, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successor under the Exchange Act. To the extent that compliance
with any Plan provision applicable solely to the Section 16 Officers is not
required in order to bring a transaction by such Section 16 Officer into
compliance with Rule 16b-3, it shall be deemed null and void as to such
transaction, to the extent permitted by law and deemed advisable by the
Committee and its delegees. To the extent any provision of the Plan or action by
the Plan administrators involving such Section 16 Officers is deemed not to
comply with an applicable condition of Rule 16b-3, it shall be deemed null and
void as to such Section 16 Officers, to the extent permitted by law and deemed
advisable by the Plan administrators.

18. Use of Proceeds

Any proceeds received by the Company under the Plan shall be added to the
general funds of the Company and shall be used for such corporate purposes as
the Board of Directors shall direct.

19. Governing Law

The Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of laws.

20. Offset and Suspension of Exercise

Anything to the contrary in the Plan notwithstanding, the Plan administrators
may (i) offset any Incentive by amounts reasonably believed to be owed to the
Company or Parent by the grantee and (ii) disallow an Incentive to be exercised
or otherwise payable during a time when the Company is investigating reasonably
reliable allegations of gross misconduct by the grantee.

21. Effect of a Change in Control.

(a) Options.

1. Vesting of Options Other Than Key R&D Options. Upon the occurrence of a
Change in Control, each Stock Option which is outstanding immediately prior to
the Change in Control, other than the Key R&D Options, shall immediately become
fully vested and exercisable.

 

11



--------------------------------------------------------------------------------

2. Vesting of Key R&D Options.

(i) Subject to Section 21(a)(2)(ii), upon the occurrence of a Change in Control,
each Key R&D Option shall continue to be subject to the performance-based
vesting schedule applicable thereto immediately prior to the Change in Control.

(ii) Notwithstanding Section 21(a)(2)(i), if the Stock Options do not continue
to be outstanding following the Change in Control or are not exchanged for or
converted into options to purchase securities of a successor entity (“Successor
Options”), then, upon the occurrence of a Change in Control, all or a portion of
each Key R&D Option shall immediately vest and become exercisable in the
following percentages: (A) if such Key R&D Option’s first milestone has not been
reached before the date of the Change in Control, 14% of the then-unvested
portion of the Key R&D Option shall vest and become exercisable and the
remainder shall be forfeited; (B) if only such Key R&D Option’s first milestone
has been reached before the date of the Change in Control, 42% of the
then-unvested portion of the Key R&D Option shall vest and become exercisable
and the remainder shall be forfeited; and (C) if such Key R&D Option’s first and
second milestones have been reached before the date of the Change in Control,
100% of the then-unvested portion of the Key R&D Option shall vest and become
exercisable.

3. Post-Termination Exercise Period. If Stock Options continue to be outstanding
following the Change in Control or are exchanged for or converted into Successor
Options, then the portion of such Stock Options or such Successor Options, as
applicable, that is vested and exercisable immediately following the termination
of employment of the holder thereof after the Change in Control shall remain
exercisable following such termination for five years from the date of such
termination (but not beyond the remainder of the term thereof) (provided,
however, that, if such termination is by reason of gross misconduct, death or
retirement (as these terms are applied to awards granted under the Plan), then
those provisions of the Plan that are applicable to a termination by reason of
gross misconduct, death or retirement shall apply to such termination).

4. Cashout of Stock Options. If the Stock Options do not continue to be
outstanding following the Change in Control and are not exchanged for or
converted into Successor Options, each holder of a vested and exercisable option
shall be entitled to receive, as soon as practicable following the Change in
Control, for each share of Parent Common Stock subject to a vested and
exercisable option, an amount of cash determined by the Committee prior to the
Change in Control but in no event less than the excess of the Change in Control
Price over the exercise price thereof (subject to any existing deferral
elections then in effect). If the consideration to be paid in a Change in
Control is not entirely shares of common stock of an acquiring or resulting
corporation, then the Committee may, prior to the Change in Control, provide for
the cancellation of outstanding Stock Options at the time of the Change in
Control in whole or in part for cash pursuant to this Section 21(a)(4) or may
provide for the exchange or conversion of outstanding Stock Options at the time
of the Change in Control in whole or in part, and, in connection with any such
provision, may (but shall not be obligated to) permit holders of Stock Options
to make such elections related thereto as it determines are appropriate.

 

12



--------------------------------------------------------------------------------

(b) Restricted Stock Grants and Performance Share Awards.

1. Vesting of Restricted Stock Grants. Upon the occurrence of a Change in
Control, each unvested Restricted Stock Grant which is outstanding immediately
prior to the Change in Control under the Plan shall immediately become fully
vested.

2. Vesting of Performance Award. Upon the occurrence of a Change in Control,
each unvested Performance Award which is outstanding immediately prior to the
Change in Control under the Plan shall immediately become vested in an amount
equal to the PSU Pro Rata Amount.

3. Settlement of Restricted Stock Grants and Performance Awards.

(i) If the Parent Common Stock continues to be widely held and freely tradeable
following the Change in Control or is exchanged for or converted into securities
of a successor entity that are widely held and freely tradeable, then the vested
Restricted Stock Grants and Performance Awards shall be paid in shares of Parent
Common Stock or such other securities as soon as practicable after the date of
the Change in Control, or in the form of cash with respect to Performance Units
(subject to any existing deferral elections then in effect).

(ii) If the Parent Common Stock does not continue to be widely held and freely
tradeable following the Change in Control and is not exchanged for or converted
into securities of a successor entity that are widely held and freely tradeable,
then the vested Restricted Stock Grants and Performance Awards shall be paid in
cash as soon as practicable after the date of the Change in Control (subject to
any existing deferral elections then in effect).

(c) Other Provisions.

1. Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan shall not be modified in any
manner that is materially adverse to the Qualifying Participants (it being
understood that this Section 21(c) shall not require that any specific type or
levels of equity awards be granted to Qualifying Participants following the
Change in Control).

2. During the Protection Period, the Plan may not be amended or modified to
reduce or eliminate the protections set forth in Section 21(c)(1) and may not be
terminated.

3. The Company shall pay all legal fees and related expenses (including the
costs of experts, evidence and counsel) reasonably and in good faith incurred by
a Qualifying Participant if the Qualifying Participant prevails on his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of Section 21(c)(1) or 21(c)(2) of the Plan have been violated
(but, for avoidance of doubt, excluding claims for plan benefits in the ordinary
course) and (y) if applicable, by the Company or the Qualifying Participant’s
employer to enforce post-termination covenants against the Qualifying
Participant.

 

13



--------------------------------------------------------------------------------

(d) Definitions. For purposes of this Section 21, the following terms shall have
the following meanings:

1. “Change in Control” shall have the meaning as set forth in the Parent’s
Change in Control Separation Benefits Plan; provided, however, that in any
event, as to any award under the Plan that consists of deferred compensation
subject to Section 409A of the Code, the definition of “Change in Control” shall
be deemed modified to the extent necessary to comply with Section 409A of the
Code.

2. “Change in Control Price” shall mean, with respect to a share of Parent
Common Stock, the higher of (A) the highest reported sales price, regular way,
of such share in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on
the NASDAQ National Market during the ten-day period prior to and including the
date of a Change in Control and (B) if the Change in Control is the result of a
tender or exchange offer, merger, or other, similar corporate transaction, the
highest price per such share paid in such tender or exchange offer, merger or
other, similar corporate transaction; provided that, to the extent all or part
of the consideration paid in any such transaction consists of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined by the Committee.

3. “Key R&D Options” shall mean those performance-based options granted to
employees under the Key Research and Development Program described in the
applicable Schedule to the Rules and Regulations for the Plan.

4. “Protection Period” shall mean the period beginning on the date of the Change
in Control and ending on the second anniversary of the date of the Change in
Control.

5. “PSU Pro Rata Amount” shall mean for each Performance Award, the amount
determined by the Committee when it grants Performance Awards.

6. “Qualifying Participants” shall mean those individuals who participate in the
Plan (whether as current or former employees) as of immediately prior to the
Change in Control.

 

14